UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) oQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-141875 TIGER OIL AND ENERGY, INC. (Exact name of Registrant as specified in its charter) NEVADA 20-5936198 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7230 Indian Creek Ln., Ste 201 Las Vegas, NV 89149 (Address of principal executive offices) (702) 839-4029 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X] No. [] Indicate by checkmark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). []Yes[X]No (Not Required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated Filer[]Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[] No[X] APPLICABLE ONLY TO CORPORATE ISSUERS As of August 15, 2011, the Company had 52,728,159 issued and outstanding shares of its common stock. PART I — FINANCIAL INFORMATION The accompanying interim unaudited financial statements of Tiger Oil and Energy, Inc. (a Nevada corporation) are condensed and, therefore, do not include all disclosures normally required by accounting principles generally accepted in the United States of America. These statements should be read in conjunction with the Company's most recent annual financial statements for the year ended December 31, 2010 included in a 10-K filed with the U.S. Securities and Exchange Commission (“SEC”) on April 14, 2010. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying interim financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying interim financial statements for the six months ended June 30, 2011 are not necessarily indicative of the operating results that may be expected for the full year ending December 31, 2011. TIGER OIL AND ENERGY, INC. (Formerly UTEC, Inc.) Consolidated Financial Statements December 31, 2010 and June 30, 2011 Contents 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Stockholders' Equity 4 Consolidated Statements of Cash Flows 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T. Controls and Procedures 13 PART II — OTHER INFORMATION 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 5. Other Information 13 Item 6. Exhibits 15 1 TIGER OIL AND ENERGY, INC. (Formerly UTEC, Inc.) (An Exploration Stage Company) Consolidated Balance Sheets ASSETS June 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $
